Exhibit 99.1 James A. McIntyre 3347 Padaro Lane Carpinteria, CA 93013 December 7, 2011 Master Fund 100 Park Avenue New York, N.Y. 10017 Attn:Michael Blitzer Dear Michael: I have decided to exercise my rights, under paragraph 10 of the Solicitation Agreement of July 14, 2011, to terminate all of my obligations under that Agreement, including, but not limited to, my agreement to (1) be a director nominee of the Group described therein; and (2) participate in the solicitation of proxies by or for the Group for the election of directors at shareholder meetings of Signature Group Holdings, Inc. Sincerely, James A. McIntyre cc: Steven Wolosky via fax 212-451-2222 and electronic mail Thomas Fleming via electronic mail Herb Ross via electronic mail
